Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 0:19-cv-61509-WPD/Snow

   ANGEL BAKOV and KINAYA HEWLETT,                          CLASS ACTION
   individually and on behalf of all others
   similarly situated,

          Plaintiffs,

          v.

   CONSOLIDATED TRAVEL HOLDINGS
   GROUP, INC., et al.,

         Defendants.
   ______________________________________/

                        DEFENDANTS’ MOTION TO STAY DISCOVERY



          Defendants Consolidated Travel Holdings Group, Inc. (“CTHG”), Daniel Lambert, James

   Verrillo, Jennifer Poole, and Donna Higgins, by their undersigned counsel, submit this Motion to

   Stay Discovery pending Defendants’ Motions to Dismiss, (Dkt. Nos. 19 and 35) (the “Motions to

   Dismiss”), and in support thereof state the following:

                                   PRELIMINARY STATEMENT

          As the Court knows by now, this case asserts the exact same claim under the Telephone

   Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”) that the same Plaintiffs filed on behalf

   of the exact same class years earlier and is pending solely against Consolidated World Travel,

   Inc. (“CWT”), a subsidiary of CTHG, in the Northern District of Illinois.         See Bakov v.

   Consolidated World Travel, Case No. 1:15-cv-02980 (N.D. Ill.) (“Bakov I”). Plaintiffs and their

   counsel (who are also their attorneys in Bakov I) had an opportunity to conduct extensive

   discovery regarding CWT and the telephone calls at issue in that case (the “VVT Calls”).
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 2 of 14




          Now, nearly two months after the Rule 26(f) conference, Plaintiffs served incredibly

   broad and overreaching discovery requests regarding not only virtually every aspect of CWT and

   the VVT Calls – information and discovery they already obtained in Bakov I – but also about an

   entirely irrelevant separate subsidiary of CTHG – Caribbean Cruise Line, Inc. (“CCL”) – and

   completely invasive and burdensome discovery regarding the Defendants’ finances (when the

   only available damages are statutory damages that have no relation to any party’s finances) and

   seemingly every aspect of CTHG’s, CCL’s, and CWT’s operations.

          And, for reasons that are developed fully in the Motions to Dismiss, Plaintiffs’ claims

   here should be dismissed in their entirety, but at a minimum as to certain of the Defendants.

   Plaintiffs improperly split their TCPA claim in the Bakov I action and are asserting it here

   regarding the same VVT calls on behalf of the same class of people against people that Plaintiffs

   contend are in privity with CWT. The claim-splitting doctrine, a form of res judicata, which

   Plaintiffs make clear they believe is applicable to the Defendants here, unquestionably precludes

   this lawsuit. Plaintiffs’ lack of Article III standing also bars this suit. And, even on a more

   granular level, there are insurmountable obstacles to Plaintiffs being able to state a plausible

   claim against the Defendants, even after obtaining discovery in Bakov I, that requires their

   dismissal. Plaintiffs fail to allege facts sufficient to rise to the high showing required to state an

   alter ego liability claim against CTHG. They fail to state plausible claims for personal liability

   against Lambert, Verrillo, Poole, or Higgins. And Plaintiffs failed to justify or excuse their

   indisputable failure to properly serve Verrillo, Poole, or Higgins, yet another ground mandating

   these individual Defendants’ dismissal from this lawsuit, but it also brings to the forefront that

   parties that have not yet even been properly served, and who as a result should be dismissed as

   being outside the court’s jurisdiction, should not be subject to discovery.



                                                     2
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 3 of 14




          These circumstances present an entirely appropriate reason for the Court to exercise its

   discretion and stay discovery pending its rulings on Defendants’ Motions to Dismiss. The

   Motions to Dismiss are highly meritorious and would streamline, if not entirely end, this lawsuit.

   A stay would greatly reduce the burden of litigating a case that should never have been filed, and

   Plaintiffs will not suffer any prejudice from what is likely to be a relatively slight stay.

   Moreover, the ensuing COVID-19 coronavirus outbreak further supports a stay of discovery, as

   it is exceedingly difficult for Defendants, some of which remain involved in the heavily

   distressed travel industry, to respond to discovery requests. The coronavirus outbreak also is

   likely to have resulted in the Court requiring further time to rule on the Motions to Dismiss. In

   deciding a motion to stay discovery, a district court must balance the harm produced by any

   delay from a stay of discovery against the possibility that the dispositive motion will be granted

   and entirely eliminate the need for discovery. Here, both considerations weigh heavily in favor

   of a stay of discovery.

                                     STATEMENT OF FACTS

          Plaintiffs commenced this follow-on lawsuit on June 17, 2019. See Dkt. No. 1. Plaintiffs

   served Defendants CTHG and Lambert with the Complaint and Summons on August 1, 2019.

   See Dkt. No. 7. As argued in Defendants Verrillo, Poole, and Higgins’ motion to dismiss, they

   have never been served with process in this case. See generally Dkt. Nos. 35 & 46. Defendants

   CTHG and Lambert’s motion to dismiss was filed on October 17, 2019, and Defendants Verrillo,

   Poole, and Higgins’ motion was filed on December 12, 2019.

          The parties conducted a Rule 26(f) scheduling conference on January 8, 2020, 1 and filed

   a Joint Scheduling Report on January 28, 2020. See Ex. A. It was not until March 4, 2020,

   1
    Counsel for the other named Defendants – The Marketing Source, Inc., Vance L. Vogel, Sun Bridge
   Systems, LLC, and Clifford Albright – did not participate. Plaintiffs voluntarily dismissed these
   Defendants two days later on January 10, 2020. See Dkt. No. 43.

                                                   3
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 4 of 14




   however, when Plaintiffs served document requests and interrogatories on the Defendants. See

   Exs. B-D. Nothing in the Rule 26(f) conference or the Joint Scheduling Report gave any

   indication that, in this follow-on lawsuit in which Plaintiffs have already obtained expansive

   discovery from CWT, the entity that had contracted with the vendor that made the VVT Calls

   (neither of which is a party to this case), Plaintiffs would seek the overbroad and virtually all-

   encompassing discovery from these Defendants. The documents and information sought from

   Defendants include:

                 Identification of all “persons who communicated with VVT [Virtual Voice

                  Technologies Pvt. Ltd.] concerning the telemarketing campaign at issue in this

                  litigation . . . and the nature and extent of such communications,” (Ex. B at

                  Interrog. No. 1);

                 Identification of all “persons who directed, approved, or oversaw” the

                  telemarketing campaign at issue aimed at obtaining information for Plaintiffs to

                  fill in any gaps in their pleadings, despite already having had the opportunity for

                  extensive discovery in Bakov I, (Id. at Interrog. Nos. 2-7);

                 Information regarding each individual Defendant’s “ownership of, control over,

                  investment in, and employment by” CTHG and two entities that are not party to

                  this lawsuit, one of which is CWT, which was the subject of discovery in Bakov I,

                  and the other, CCL, has no relevance to any asserted claim, (Id. at Interrog. Nos.

                  8-9);

                 Completely irrelevant financial information of the individual Defendants, such as

                  contracts or agreements between them and CTHG or the irrelevant entities CWT

                  or CCL, each of their return on investment or compensation from CTHG or the


                                                    4
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 5 of 14




               irrelevant entities CWT or CCL, and each of their “financial condition and net

               worth from four years prior to the commencement of this action through the

               present, including your assets and liabilities,” (Id. at Interrog. Nos. 10-12);

              Virtually every item of information – e.g., street addresses and telephone

               numbers, leases, dividends, board of director meetings, loans, bank accounts,

               stock ledgers, capitalization, and lines of credit regarding CTHG, CWT, and CCL,

               (Ex. C at Interrog. Nos. 1-13; Ex. D at Req. Nos. 1-15);

              Completely irrelevant financial information of CTHG, such as contracts or

               agreements between it and its subsidiaries, return on investment or compensation

               from each subsidiary, and its “financial condition and net worth from four years

               prior to the commencement of this action through the present, including your

               assets and liabilities,” (Ex. C at Interrog. Nos. 14-16; Ex. D at Req. Nos. 16-18);

              “All documents concerning policies or procedures related to compliance with the

               [TCPA]” of not only CWT, which was already produced, but CTHG and the

               irrelevant non-party CCL, (Ex. D at Req. No. 19);

              “All documents concerning the direction, approval, and oversight of the

               telemarketing campaign at issue” and more specific requests for same, which

               would encompass virtually every document related to the telemarketing

               conducted by VVT at issue in this lawsuit, even though Plaintiffs already had an

               opportunity and received the requested discovery in Bakov I, (Ex. D at Req. Nos.

               20-27); and

              “All documents concerning the Plaintiffs,” (Ex. D at Req. No. 31), a request

               which, along with several others, implicates an exceedingly large number of


                                                  5
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 6 of 14




                  communications regarding the Bakov I lawsuit that are obviously protected by the

                  attorney-client privilege and the attorney-work product doctrine and would

                  require the incredibly costly and burdensome preparation of a privilege log for

                  communications that are undeniably privileged.

          Moreover, since the date of service of the discovery requests, the United States has been

   subject to an outbreak of the COVID-19 coronavirus.           The Governor of Florida and the

   Administrator of Broward County, where CTHG and all but one of the individual Defendants

   reside, have ordered all non-essential businesses in Broward County to close and encouraged all

   individuals to remain at home. See, e.g., https://www.broward.org/CoronaVirus/Documents/

   BerthaHenryExecutiveOrder20-01.pdf. The coronavirus outbreak has had the effect of most

   likely postponing the Court’s ruling on the motions to dismiss and making it exceedingly

   difficult for Defendants to be able to respond to discovery regarding a “non-essential” business

   while being directed to remain in their homes.

                                             ARGUMENT

          This Court has broad discretion to stay proceedings in an action. See Landis v. N. Am.

   Co., 299 U.S. 248, 254-55 (1936) (“The power to stay proceedings is incidental to the power

   inherent in every court to control the disposition of the causes on its docket with economy of

   time and effort for itself, for counsel, and for litigants.”). In deciding whether to stay a case,

   courts generally consider (1) whether a stay will simplify the issues and streamline the trial; (2)

   whether a stay will reduce the burden of litigation on the parties and on the court; and (3)

   whether a stay will unduly prejudice or tactically disadvantage the non-moving party. See

   Garcia v. Acosta Tractors Inc., No. 12-21111-CIV, 2017 WL 4169670, *4 (S.D. Fla. Sept. 20,




                                                    6
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 7 of 14




   2017). In addition, there must be reasonableness and good cause for a stay of discovery.

   Chevaldina v. Katz, No. 17-22225-CIV, 2017 WL 6372620, *2 (S.D. Fla. Aug. 28, 2017).

          “[C]ourts have held good cause to stay discovery exists wherein resolution of a

   preliminary motion may dispose of the entire action.” Tradex Glob. Master Fund SPC Ltd. v.

   Palm Beach Capital Mgmt., LLC, No. 09-21622-CIV, 2009 WL 10664410, *1 (S.D. Fla. Nov.

   24, 2009). This is especially true where the “Motion to Dismiss asserts that the Court has neither

   subject matter jurisdiction over the case nor personal jurisdiction over [a defendant], [because] it

   is possible that the Court lacks the authority to mandate that the parties engage in discovery.”

   Seaway Two Corp. v. Deutsche Lufthansa Aktiengesellschaft, No. 06-20993-CIV, 2006 WL

   8433652, *1 (S.D. Fla. Nov. 17, 2006).

           As a general rule, facial challenges to the legal sufficiency of a claim or defense should

   be resolved before discovery begins.” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367

   (11th Cir. 1997) (“If the district court dismisses a nonmeritorious claim before discovery has

   begun, unnecessary costs to the litigants and to the court system can be avoided.”). See also

   Solar Star Sys., LLC v. Bellsouth Telecommunications, Inc., No. 10-21105-CIV, 2011 WL

   1226119, *1 (S.D. Fla. Mar. 30, 2011) (“Potentially dispositive motions filed prior to discovery

   weigh heavily in favor of issuing a stay.”); In re Managed Care Litig., No. 00-1334-MD, 2001

   WL 664391, *2 (S.D. Fla. June 12, 2001) (“This Court firmly abides by Chudasama’s

   instructions that discovery should follow the filing of a well-pleaded complaint” and that “any

   legally unsupported claim that would unduly enlarge the scope of discovery should be eliminated

   before the discovery stage, if possible.”).

          Here, all of the factors favor a stay pending the outcome of Defendants’ motions to

   dismiss and demonstrate reasonableness and good cause:



                                                    7
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 8 of 14




          First, a stay will simplify the issues and streamline this case because the motions are

   likely to dispose of the entire case or, alternatively, drastically reduce the scope of discovery.

   Among other things, Defendants’ motions asserts that (1) the claim-spitting doctrine bars this

   entire suit, as Plaintiffs were required to have brought the TCPA claims asserted against

   Defendants here in the Bakov I action, especially when Plaintiffs, by their own allegations,

   contend Defendants are the privies of CWT; (2) Plaintiffs lack standing under Article III; (3) the

   sole basis for CTHG’s inclusion in this lawsuit, on an alter ego theory, has not been plausibly

   stated; (4) the sole basis for liability against Defendants Lambert, Verrillo, Poole, and Higgins –

   personal liability – has not been plausibly stated; and (5) the Court lacks personal jurisdiction

   over Defendants Verrillo, Poole, and Higgins, as they were never properly served, despite

   Plaintiffs having been placed on notice repeatedly of the deficient nature of their service

   attempts.

          For reasons that have been extensively briefed, the claim-splitting doctrine is completely

   dispositive of this action. See Dkt. No. 19 at 8-14; Dkt. No. 33 at 4-6; Dkt. No. 35 at 10-14; Dkt.

   No. 46 at 5-7; Dkt. No. 47 at 1-2. Plaintiffs have made clear that they believe that “[u]nder the

   doctrine of res judicata,” “Judge Leinenweber’s findings” in Bakov I “‘cannot be disputed’ in

   this case” by the Defendants. Dkt. No. 45 at 3. The claim-splitting doctrine “ensures that a

   plaintiff may not ‘split up his demand and prosecute it by piecemeal, or present only a

   portion of the grounds upon which relief is sought, and leave the rest to be presented in a

   second suit, if the first fails.’” Vanover v. NCO Fin. Servs., Inc., 857 F.3d 833, 841 (11th

   Cir. 2017) (quoting Stark v. Starr, 94 U.S. 477, 485 (1876)). If Bakov I is binding as res

   judicata as to these Defendants as privies of CWT, as Plaintiffs contend, then the instant

   claims were required to have been brought in Bakov I and, by extension, the alleged privity status



                                                   8
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 9 of 14




   and same nucleus of operative facts means the claim-splitting doctrine forbids assertion of the

   same TCPA claim against them in this second lawsuit. See Kareem v. Ocwen Loan Servicing,

   LLC, No. 9:15-CV-80638, 2016 WL 8739580, *4 (S.D. Fla. Mar. 30, 2016) (“Plaintiff is

   barred by res judicata from asserting any claims he raised (or could have raised) against

   Defendants’ privy in the prior action.”), aff’d, 723 F. App’x 718 (11th Cir. 2018); Coker v.

   Norfolk S. Corp., No. 2:18-CV-1364-TMP, 2019 WL 398704, *4 (N.D. Ala. Jan. 31, 2019)

   (observing that the issue of “whether two entities are in privity so that litigation by one

   binds the other” exists in both “context[s] of res judicata and the related doctrine against claim

   splitting”). By contending Bakov I is binding on these Defendants under res judicata, Plaintiffs

   have abandoned their sole argument against the claim-splitting doctrine, lack of personal

   jurisdiction, (see Dkt. No. 23 at 6-7), because that may be relevant only to the extent – already

   debunked in Lambert and CTHG’s Reply in Further Support of their Motion to Dismiss, (Dkt.

   No. 33 at 4-5) – that “no judgment that might have been entered” by “the court in the

   first case” “would be binding on that party.” Coker, 2019 WL 398704 at *3. But Plaintiffs now

   expressly contend Bakov I is binding on these Defendants, both abandoning Plaintiffs’ lone

   argument against the claim-splitting doctrine and requiring dismissal under the doctrine.

          Even if the claim-splitting doctrine does not bar this suit in its entirety, the lack of any

   Article III standing arising from the one or two telephone calls at most plausibly stated by

   Plaintiffs leads to that result in light of the Eleventh Circuit’s ruling in Salcedo v. Hanna, 936

   F.3d 1162 (11th Cir. 2019). See Dkt. No. 19 at 3-8; Dkt. No. 33 at 1-4; Dkt. No. 35 at 4; Dkt.

   No. 46 at 2-3.

          Moreover, the motions to dismiss are likely to streamline the proceedings in this case,

   even if they are not entirely dispositive. To begin with, the only basis for liability against CTHG



                                                   9
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 10 of 14




   is under an “alter ego” theory of liability. But nowhere in the First Amended Complaint do

   Plaintiffs allege the requisite domination and control of a corporation or use of a corporate form

   for a fraudulent or improper purpose – separate and apart from injury from the underlying claim

   – that allegedly injured Plaintiffs. See generally Dkt. No. 19 at 14-17; Dkt. No. 33 at 6-8. No

   claim has thus been plausibly stated against CTHG, and its dismissal would necessarily render

   much of the requested discovery regarding CTHG and CCL, one of its subsidiaries, unnecessary.

           The other, individual Defendants also have highly meritorious grounds for dismissal of

   the personal liability claims asserted against them. Merely authorizing a company to enter into

   an agreement or authorizing payment to a vendor are ministerial types of tangentially involved

   conduct that fall far short of the requisite “direct commission or authorization of wrongful acts

   by the corporate officer” that “specifically” and “clearly violated the TCPA” required to impose

   personal liability under the TCPA. Mais v. Gulf Coast Collection Bureau, Inc., No. 11-61936-

   CIV-SCOLA, 2013 WL 1283885, *4 (S.D. Fla. Mar. 27, 2013). See also Texas v. Am. Blastfax,

   Inc., 164 F. Supp. 2d 892, 898 (W.D. Tex. 2001) (explaining claim for personal liability requires

   allegations that defendant “had direct, personal participation in or personally authorized the

   conduct found to have violated the statute, and was not merely tangentially involved.”); Dkt. No.

   19 at 17-20; Dkt. No. 33 at 8-10; Dkt No. 35 at 15-18; Dkt. No. 46 at 7-10. 2

           Finally, no discovery can be permitted as against Verrillo, Poole, or Higgins because

   none of them was properly served, and therefore none is within the Court’s personal

   jurisdiction or subject to discovery. “[B]ecause the Motion to Dismiss” filed by Verrillo, Poole,

   and Higgins “asserts that the Court” lacks “personal jurisdiction over [them], it is possible that


   2
    As explained in the motions, this discussion assumes that personal liability is even available under the
   TCPA if the corporate officer or employee is acting in his or her corporate, rather than personal, capacity.
   A recent Third Circuit opinion, based largely on Eleventh Circuit case law, reasons that is not the case.
   See City Select Auto Sales Inc. v. David Randall Assocs., Inc., 885 F.3d 154, 159-161 (3d Cir. 2018).

                                                       10
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 11 of 14




   the Court lacks the authority to mandate that the parties engage in discovery.” Seaway Two,

   2006 WL 8433652 at *1. Plaintiffs have not attempted to satisfy the requirements for substitute

   service or any type of service within 90 days, appear to be completely indifferent to the

   fundamental requirement of service of process before placing a defendant within a court’s

   personal jurisdiction, and have never attempted to make a showing of excusable neglect for their

   failure to effect service of process that would allow them to avoid dismissal. See Dkt. No. 35 at

   4-10; Dkt. No. 46 at 3-5. The doors to discovery should be closed in this situation.

          Second, a stay will reduce the burdens on the parties and the Court by eliminating

   potentially unnecessary discovery and any related disputes that arise between the parties. This is

   especially the case when Defendants are being asked to produce “[a]ll documents concerning the

   Plaintiffs,” (Ex. D at Req. No. 31), a request that – in light of the discovery already provided to

   Plaintiffs and their counsel in Bakov I – seems calculated to require Defendants to incur

   unnecessary and significant costs to prepare a privilege log for obviously protected attorney-

   client communications and attorney work product regarding the defense of the Bakov I lawsuit.

   There is no need to proceed with discovery that would cause the parties to expend substantial

   resources where Plaintiffs’ claims may be eliminated entirely.        See Chevaldina, 2017 WL

   6372620 at *3 (granting motion to stay and noting that “while a potentially dispositive motion is

   pending, we agree that Defendants should not be required to suffer monetary burdens or

   expenses when it appears that Plaintiff’s claims may fail for several reasons as a matter of law.”);

   Seaway Two, 2006 WL 8433652 at *1 (“There is a significant possibility that the need for

   discovery may be entirely eliminated through the disposition of Defendants’ Motion to Dismiss

   and/or Motion to Stay Litigation and, therefore, the potential benefits of discovery at this

   juncture are small.”). Even if the claims are only narrowed, as opposed to completely dismissed,



                                                   11
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 12 of 14




   the reduced burden in discovery would be concrete and significant for the Defendants, whether

   fully dismissed from the case or not (and especially in these uncertain times where economic

   activity has effectively ground to a halt).

          Third, and finally, a stay would not prejudice, let alone unduly prejudice, or provide any

   tactical disadvantage to Plaintiffs. It is unlikely that a stay would last for any significant amount

   of time given that the Court has familiarity with the types of issues raised in the Motions to

   Dismiss and they have been sub judice for several months. It is hard to discern any prejudice to

   Plaintiffs from the stay. They are not starting from a blank slate, having already obtained

   extensive discovery regarding CWT and the VVT Calls in Bakov I.              Yet, they are seeking

   discovery in this action to obtain virtually any and every document and information related to the

   operations of CTHG, CWT, and CCL, as well as the individual Defendants’ financial

   information (when financial information has no relevance in a TCPA statutory damages case)

   and apparently the creation of a completely unnecessary but costly privilege log. The great costs

   and burdens in responding to this discovery when there may very well likely be no need to do so

   under one of numerous grounds set forth in the Motions to Dismiss, especially in these

   beleaguered times, when Plaintiffs were in no rush to serve these discovery requests, all weigh in

   favor of a (likely limited) stay of discovery pending the Motions to Dismiss.            Given that

   Plaintiff’s lawsuit should be dismissed, and there is no undue prejudice to Plaintiff, a stay is

   warranted to reduce the burdens on the parties of proceeding to discovery. Chevaldina, 2017

   WL 6372620, at *2 (to determine whether a party has met the burden to warrant a stay, “a court

   ‘must balance the harm produced by a delay in discovery against the possibility that the

   [dispositive] motion will be granted and entirely eliminate the need for such discovery.’”).




                                                    12
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 13 of 14




                                             CONCLUSION

          For the foregoing reasons, Defendants Consolidated Travel Holdings Group, Inc., Daniel

   Lambert, James Verrillo, Jennifer Poole, and Donna Higgins respectfully request that the Court

   enter an order staying discovery in this action pending the Court’s ruling on Defendants’

   Motions to Dismiss, (Dkt. Nos. 19 and 35), and granting any further relief the Court deems

   appropriate.

        CERTIFICATE OF CONFERRAL PURSUANT TO LOCAL RULE 7.1(a)(3)(A)

          The undersigned counsel has conferred with counsel for Plaintiffs regarding the requested

   relief via e-mail on March 23, 2020 and March 24, 2020. Counsel for Plaintiffs stated that

   Plaintiffs oppose the requested relief.



   Dated: March 25, 2020                              GREENSPOON MARDER LLP

                                                      /s/ Roy Taub
                                                      JEFFREY A. BACKMAN, ESQ.
                                                      (Fla. Bar No. 0662501)
                                                      jeffrey.backman@gmlaw.com
                                                      RICHARD W. EPSTEIN, ESQ.
                                                      (Fla. Bar No. 229091)
                                                      richard.epstein@gmlaw.com
                                                      ROY TAUB, ESQ.
                                                      (Fla. Bar No. 116263)
                                                      roy.taub@gmlaw.com
                                                      GREGG I. STROCK , ESQ.
                                                      gregg.strock@gmlaw.com
                                                      (Fla. Bar No. 1010140)
                                                      200 East Broward Blvd., Suite 1800
                                                      Fort Lauderdale, Florida 33301
                                                      954-491-1120 (Telephone)
                                                      954-343-6958 (Facsimile)

                                                      Attorneys for Defendants Consolidated
                                                      Travel Holdings Group, Inc., Daniel
                                                      Lambert, James Verrillo, Donna Higgins,
                                                      and Jennifer Poole


                                                 13
Case 0:19-cv-61509-WPD Document 67 Entered on FLSD Docket 03/25/2020 Page 14 of 14




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I have filed the foregoing with the Clerk of Court via

   CM/ECF on March 25, 2020. I further certify that any party that enters an appearance in this

   matter will receive a copy of this document via CM/ECF or in some other authorized manner for

   those counsel or parties who are not authorized to receive Notice of Electronic Filing.

                                         /s/ Roy Taub
                                         ROY TAUB




                                                   14
